Morak, J. This case was in this court at the October term, 1888, (30 Ill. App. 156,) and a judgment in favor of the present appellants was then reversed for the reason that we thought the conclusion of the trial court was not sustained by the evidence as then shown in the record. There is, in this record, further evidence showing more clearly what the relations of appellants and appellee in the bond transactions wore, and we do not regard our view of the case when here before as controlling on the record now presented. It is shown that appellee received from appellants $82.50 of the money which appellants paid for the $700 of bonds. This was to pay for a supposed order for school furniture which accompanied the notice that the bonds were at the express office. The school furniture order appears to have been a part of the scheme of fraud perpetrated by the forgers of the bonds. If the appellee had no responsibility for the fraud perpetrated on appellants, it certainly received from appellants $82.50 of the money that they were defrauded of, for which it has not rendered to appellants or any one else any value or consideration. This is the money of appellants in appellee’s hands, and which appellants have a right to recover in this action. Whatever view may be taken of the other questions in the case, the verdict should have been in favor of the appellants for said amount. The judgment must therefore be reversed and the verdict in favor of appellee set aside and a new trial granted. Reversed cmd remanded.